Defendants Scheinman and Spanier, who were copartners engaged in the wholesale egg business, were charged with violating regulation 27 of section 148 of the Sanitary Code of the City of New York. Four separate complaints were made against Scheinman and one against Spanier. After trial before a city magistrate, holding a Court of Special Sessions of the City of New York, Borough of Queens, at which all the complaints were tried together, defendants were convicted and sentenced to pay fines or, in default thereof, to be committed to City Prison. Defendants paid the fines and appeal. Judgments reversed on the facts, the fines remitted and the complaints dismissed. The People failed to establish beyond a reasonable doubt that defendants violated the statute. Hagarty, Johnston and Lewis, JJ., concur; Close, P. J., and Adel, J., dissent and vote to affirm.